JVIoLeary,.J.
This was an action brought by the United ■States against Henry Williams and A. A. Smith to recover the value of twenty-eight thousand cords of wood alleged to have been cut by the defendants on the public lands of the United States in violation of law. The defendants demurred to the complaint, and the court sustained the demurrer, and, the United States district attorney declining to amend his complaint, the case comes to this court on the correctness of the ruling sustaining the demurrer, and the, judgment thereupon rendered in favor of the defendants.
The grounds of the demurrer are stated in the records as follows: First. That said amended complaint does not state facts sufficient to constitute a cause of action. Second. That said amended complaint does not state facts sufficient to constitute a cause of action as to the alleged trees cut which were less than eight inches in diameter. Third. Said amended complaint is ambiguous, unintelligible, and uncertain, in that (1) it cannot be ascertained therefrom whether the action is in the nature of an action of replevin or of trover or of trespass; and (2) it does not set out or recite the alleged rules and regulations prescribed under the statute of the United States, and contrary to which the trees and timber are alleged to have been cut. Fourth. Two causes of action are attempted to be improperly united in said amended complaint; that is to say: (1) A cause of action for cutting trees and timber generally, contrary to the statute; and (2) a cause of action for cutting trees and timber less than eight inches in diameter, contrary to the alleged rules and regulations prescribed under the statute.
We will consider these several grounds of demurrer in their regular order, as they appear in the record.
*385As to the first ground of demurrer, we would say that the complaint states more than sufficient facts, to constitute a cause of action. The timber growing upon the public lands of the United States is the property of the government, and is not liable to be appropriated by the first comer, regardless of the rights of property. It would seem hardly necessary to announce so plain a proposition, did it not appear to be an idea fixed in the minds of some people, at least, that whatever is found upon the public lands belongs to the finder. This error has doubtless grown up from a misunderstanding among the people generally of the term “ public lands,” and which has doubtless been fostered by the extreme liberality of the government towards its citizens in the use of the timber growing thereon. The mere allegation in the complaint that the defendant had cut twenty-eight thousand cords of wood from timber growing upon the public lands, and alleging the value of the wood, and other formal matters, -would be sufficient to put the defendants on their defense. Kimball v. Lohmas, 31 Cal. 156-160. If they had the right to cut the timber under the license granted by congress, for certain purposes, then " they should plead that license, and set up the facts bringing them within the law. It is not necessary for the United States attorney to negative every possible fact or circumstance by which the defendants might be justified in taking the timber from the public lands. Such particularity is not necessary, even in criminal pleadings, and cer- - tainly cannot be required in a civil action. The facts, and. only those facts, must be stated, which constitute the cause of action. If more should be stated, the allegation thereof, would be stricken out on motion. Nothing which constitutes matter of defense should be averred in the complaint. Smith v. Richmond, 19 Cal. 477; Green v. Palmer, 15 Cal.. 415; Canfield v. Tobias, 21 Cal. 351.
The second ground of demurrer is the same as the -first,. but applies only to the trees alleged to have been cut which are less than eight inches in diameter. What we have al-. *386ready said applies with equal force to this ground of demurrer, and no further notice of this point is necessary.
The third ground of objection seeks to try this complaint by the common law forms, and objects that “ it cannot be ascertained therefrom whether the action is in the nature of an action of replevin or of trover or of trespass.” We do not believe that it is necessary to try the pleadings under our code, by the rigid rules of the common law. That procrustean bed has long since been broken by legislation. Daniels v. Andes Ins. Co. 2 Mont. 84; Kimball v. Lohmas, 31 Cal. 158. There is, in Montana, but one form of civil action. R. S. div. 1, § 1.. This applies as well to the courts sitting for the trial of causes arising under the constitution and laws of the United States as to the courts when sitting under the territorial laws; and, when the United States come into the courts in civil actions, they occupy the same position as other litigants. United States v. Ensign, 2 Mont. 399.
All the complaint needs to contain, after the title of the action, the name. of the court and county, and the names of the parties, is “ a statement of the facts constituting the cause of action in ordinary and concise language,” with a prayer for the appropriate relief. R. S. div. 1, § 83. Is it not necessary that the complaint should set out or recite the alleged rules or regulations of the department of the interior, made for the protection of the timber on the public lands, referred to in the third paragraph of the complaint? If the whole of that paragraph had been omitted, the complaint Would still have been sufficient. No allusion to the rules and regulations of the interior department was necessary. If the timber was cut in accordance with those rules and regulations, that was a matter of defense which should have been pleaded by the respondents.
It is assumed by both parties that, if the court could take judicial notice of these rules and regulations of the department of the interior, made for the protection of timber, then the complaint is in this respect sufficient. This is no *387doubt correct in practice (Story, Eq. PL § 24; Moak’s Yan Santv. Pl. 254), and as an examination of the terms of the complaint in regard thereto will show. Then, is it incumbent on the court to take judicial notice of these rules and regulations ? Under our statute “ courts take judicial notice of whatever is established by law, of public and private official acts of the legislative, executive and judicial departments of this territory and of the United States.” R. S. Mont. div. 1, § 625. Doubtless our courts will take judicial notice of the fact that the powers of the national government are divided among the three great departments, the legislative, the executive, and the judicial; and, again, of the subdivision of the business of the executive department among the various subdepartments, of which the department of the interior is one,— all these facts being matters “ established by law.”
Can the rules and regulations prescribed by the secretary of the interior for the protection of timber be classed as public or private acts of the executive department of the United States? If so, the courts of this territory will take judicial notice thereof, under the third subdivision of section 625 of the first division of the Revised Statutes. It certainly was not the intention of the legislature to limit the acts of which judicial notice will be taken to the personal acts of the president or the governor. Such a limitation could serve no useful purpose, and would be without reason. There is no doubt that courts would take judicial notice of the extension of a pardon, or the issuance of a commission, or an order removing an officer; or the issuance of a land patent. Patterson v. Winn, 5 Pet. 241; Yount v. Howell, 14 Cal. 468; Wetherbee v. Dunn, 32 Cal. 108. But many of the most important acts of the president are performed through heads of departments. In the very nature of the existing order of things, the extent of this country, the magnitude of the interests involved, and the immense mass of business required to be transacted by *388the executive department of the government, it would be impossible to dispose of it without confiding it, in a great, measure, to the care of the cabinet officers; yet, whatever, the president does through these officers, is to be regarded in law as an act of the executive department. Then, may not the rules prescribed by the secretary of the interior be so considered ? Nothing appears more reasonable. There could be no question in regard to the matter if the act of congress required them to be approved by the president. But although his approval is not, in express terms, required by the law, is it not reasonably to be inferred that he is cognizant of them, and that they meet his approval? It would seem so. From the importance of the subject, and the fact that the prescribing of these rules is the personal act of the secretary himself, we think that they may fairly be considered an act of the executive department of the United States. But as the act of congress of the 3d of June, 1878, requires the secretary of the interior to prescribe the rules and regulations under which the persons, permitted so to do, may fell and remove timber, this fact certainly gives such rules and regulations sufficient force to allow the court to take judicial notice thereof in interpreting and carrying into execution this very act of congress. Wade on Notice, p. 729.
Under this view of the case, the court below should have taken judicial notice of these rules and regulations, which would have relieved the district attorney from the necessity of pleading them in extenso. This being settled, the complaint should have been held sufficient in this respect, and the demurrer on that point overruled.
Another argument in favor of this view is that, ab ineonvenienti, these rules, and regulations make a large printed pamphlet, and it would require great labor to set them out in Time verba in the complaint, or even to plead them in substance. It seems to us that it was to meet just such cases as this that the statute in regard to judicial notice was en*389acted. It seems to us that this provision of the code should be liberally construed in favor of the dispatch of the public business, and in furtherance of justice.
The decisions on the subject of judicial notice are not very numerous, and very few of them reach the precise point in question, as provided for in our statutes. We will, however, review some of them.
In California it has been decided that courts will take judicial notice of the territorial limits of the jurisdiction of district courts (People v. Robinson, 17 Cal. 371), of the regular terms of the district courts, and of the contiguity of the counties composing the districts (Boggs v. Clark, 37 Cal. 241); these being matters “ established by law.” It Has also been decided in California that the courts of that state Avould take judicial notice of an act of congress, and the compliance therewith in obtaining the confirmation of a Mexican grant (Semple v. Hagar, 27 Cal. 168); and, further, that judicial notice will be taken of the signature of the president, and the seal of the United States, to a land patent offered in evidence (Yount v. Howell, 14 Cal. 468); and the same is declared to be the common law by Justice Story in Patterson v. Winn, 5 Pet. 241. In 1867 the supreme court of California decided that courts ought at least to go so far as to take notice as to who fill the various county offices within their jurisdiction and the genuineness of their signatures. Wetherbee v. Dunn, 32 Cal. 108.
In Texas, where there is no statute similar to ours, it has been decided that the court will take judicial notice that the city of Galveston is in a county of that name in the state of Texas (Solyer v. Romanet, 52 Tex. 568); and that the court will take judicial notice of the existence of a railroad corporation which has been recognized by a general act of the legislature (Railroad Co. v. Knapp, 51 Tex. 577). But it is also held by the same court that a court will'take judicial notice of the fact that a certain person is a county judge of a certain county when, and only when, his official acts come in review before it. Evans v. Womack, 48 Tex. 230.
*390In tbe case of Russell v. Hoyt, 4 Mont. 420, 421, this court, in its opinion, uses the following language: “ Courts will take judicial notice of what is generally known within the limits of their jurisdiction — of the division of a state or territory into towns or counties, of the leading geographical features of the land, Of the position of important cities and towns, and of the government surveys of the public lands,— but we are not aware of any principle or authority that would authorize or require a court to take judicial notice of the place where mere private property is situated, or its distance from the seat of government of the political division within which it is situated. Only matters of public importance and notoriety are within the scope of what courts will take judicial notice of. Matters of mere private concern, as the location or situation of a farm, or a mining claim, or' their distance from the seat of government, are not within the operation of the principle. The act of May 8, 1873, was by its terms in force from and after its passage. If the defendants were within the exception, they ought to have made that fact to appear by proof.”
This case was appealed to the supreme court of the United States, and there reversed on this very point, that court holding that the court should take judicial notice of the distance from the territorial capital of a certain mine, proven by the public maps and surveys to be within a certain township in Lewis and Clarke county. Mr. Justice Field, in delivering the opinion of the court, says: “It is. undoubtedly true that judicial notice is not taken of purely private concerns when they are not connected with or necessarily involved in a matter of a public nature; but it is otherwise when they are so connected or involved. For example, a court will take notice of the boundaries of the state or territory where it holds its sessions, and of judicial districts and municipal subdivisions within it. If the public surveys have established the distance from its capital to any such subdivision, the court will take notice of the fact;- and, if private property be shown to be within that subdi*391vision, its distance, also, from the capital, will be judicially noticed — notice of the general fact embracing all the facts included in it. In the present case, the court below was required to take notice of the extent of its jurisdiction, not only of the subjects placed by law under its cognizance, but of its extent territorially. It should have known judicially whether the laws of the territory which it was appointed to expound were in operation with reference to a subject brought before it in the regular course of procedure. It was bound to know whether they were in force in the township designated in the county of Lewis and Clarke, on the 13th day of May, 1873, and that necessarily involved a knowledge of its distance from the capital of the territory. It may be that the judge’s information on the subject was at fault, and calculation and inquiries on the subject may have been necessary. Such is the case with reference to a great variety of subjects of general concern, of which courts are required to take judicial notice. Information to guide their judgment may be obtained by resort to original documents in the public archives, or to books of history or science, or to any other proper source. In this case, it appears by the government maps of the territory, upon which the public surveys are marked, that the distance from the seat of government to the nearest point of the township in which the mining ground in controversy is situated exceeds seventy-five miles. The act of May 8, 1873, was not, therefore, in force there on the 13th of May, the day of the discovery of the Mammoth lode. The court, having become informed on this subject, should have so declared, and its conclusion would not have been open to contest before the juiy.” Hoyt v. Russell, 117 U. S. 404, 405.
Is it attempted improperly to join two causes of action in this complaint, as set out in the fourth paragraph of the demurrer? We do not think so. The cause of action on which the complaint is based is the illegal cutting of timber. It matters not that the pleader has gone somewhat into particulars, and alleged that a portion of this timber was *392more than eight inches in diameter, and a portion less than eight inches in diameter. As to the larger timber, it is true that the defendants may possibly, under certain circumstances, have had a right to cut it for certain purposes, while, as to that less than eight inches in diameter, they could have had no right to destroy it, or to remove it from the public lands. If they claim the license, they should plead it, and bring themselves within the rules of the interior department. In the absence of the statute granting the license, and the rules regulating it, if they cut the timber as alleged, they are simply trespassers, and they are called upon to show the facts justifying their acts in taking the timber as alleged, or to deny the taking altogether.
And it is further argued by respondent that the act of congress, in so far as it authorizes the secretary of the interior to make rules and regulations relative to the cutting of timber from the public lands, is unconstitutional and void.
Let us examine the terms of the law itself. Chapter 150, Laws Forty-fifth Congress (2d Sess.), reads as follows: “ That all citizens of the United States, and other persons, Iona fide residents of . . . Montana, . . . shall be, and are hereby, authorized and permitted to fell and remove, for building, agricultural, mining, or other domestic purposes, any timber or other trees growing or being on the public lands, said lands being mineral, . . . subject to such rules and regulations as the secretary of the interior may prescribe for the protection of the undergrowth growing upon such lands, and for other purposes.”
R. S. Mont. p. 31, § 3 of the same chapter, makes it a penal offense to violate the provisions of the act, or any rules and regulations in pursuance thereof, made by the secretary of the interior. With the penal section we have nothing to do in this case.
And certainly no one has a right, independent of the statutes, to cut the timber on the public lands of the United States. The statute is the license to certain persons *393to cut and remove the timber belonging to the government, for certain specified purposes. Certainly, congress, in its generosity granting this permission, had the right to do so upon proper conditions, and to provide that the use of the license given should be restricted by rules and regulations to be prescribed by the proper cabinet officer for the protection of the property of the government. Such a restriction was not a delegation of legislative powers, and cannot by any fair process of reasoning be so construed. The rules and regulations of the secretary of the interior, made under this statute, are not in this sense laws, and cannot be so considered. As well might the regulations of the treasury department, or the rules of the supreme court of the United States, or the rules of the postoffice, be considered laws, as the rules under consideration.
The principle of constitutional law forbidding the delegation of legislative powers was never intended to have any such effect. It would be impossible for congress to prescribe every detail governing the administration and management of every department of government; and, if it were pos. sible, it would not be wise. The making of the rules and regulations for the protection of the timber and undergrowth, growing upon the public lands, does not trench upon the domain of the legislative department of the government, and does fall within the principles laid down by Judge Cooley in chapter 5 of his work upon constitutional limitations. In our opinion, the law of congress upon this subject is clearly constitutional; and it is the duty of the courts to enforce it whenever their judicial powers are properly invoked.
For the error of the court below in sustaining the demurrer to the complaint, the judgment is reversed and the cause remanded.
Wade, C. J., concurs.